ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Taj Al Safa Company                           )      ASBCA No. 59154
                                              )
Under Contract No. M68450-08-M-0836            )

APPEARANCE FOR THE APPELLANT:                        Mr. Murtadah Jaffar Abdulsahib
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Ahsan M. Nasar, JA
                                                      Trial Attorney

                ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       Appellant filed this appeal on 10 February 2014. 1 After the pleadings were filed,
the Board by Order dated 14 November 2014, directed the parties to indicate how they
wished to proceed with respect to whether a hearing was necessary. In a 3 December
2014 letter, the government requested an oral hearing. Appellant did not reply to the
14 November 2014 Order.

       By Order dated 8 December 2014, the Board directed the parties to jointly propose
three hearing dates, within 30 days of the date of the Order. When neither party
responded, by 27 January 2015 Order, the Board ordered the parties to respond within
21 days. The government responded by letter dated 28 January 2015, stating it had
attempted several times to coordinate hearing dates with appellant, but has received no
response from appellant. Therefore, the government made a unilateral proposal of
possible dates in October, November and December 2015. Appellant did not respond to
the 27 January 2015 Order.

        By Order dated 23 February 2015, appellant was directed to show cause why this
appeal should not be dismissed for lack of prosecution. The Order stated that if appellant
failed to comply within 21 days, the Board may dismiss the appeal with prejudice under
Board Rule 17 (formerly Rule 31) for failure to prosecute, without further notice to the
parties. To date, no response has been received.



1
    All written communications with appellant are by email due to the lack of a functioning
         mail system in Iraq.
      Accordingly, this appeal is dismissed with prejudice under Board Rule 17.

      Dated: 24 March 2015


                                                 /~~#~
                                             /-MARK N.       STEMPL~
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals




'1tzt
                                                 I concur




RICHARD SHACKLEFORD
Administrative Judge
Vice Chairman
                                        •
                                                 PETER D. TING
                                                 Administrative Judge
                                                 Armed Services Board
                                                                      -
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59154, Appeal of Taj Al Safa
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2